Citation Nr: 1316238	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability with sciatica.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability.

5.  Entitlement to service connection for a right shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.S.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

The issues of entitlement to service connection for a lumbar spine disability and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Right shoulder tendonitis is currently diagnosed.

2.  Degenerative joint disease of the right and left knees is currently diagnosed.

3.  The probative evidence of record does not relate the Veteran's right shoulder tendonitis to his military service.

4.  The probative evidence of record does not relate the Veteran's right and left knee degenerative joint disease to his military service, nor was it manifested to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A June 2007 letter satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran underwent QTC examinations with regard to his claims in February 2012, and the record reflects that they are adequate for rating purposes as they are based upon a review of the Veteran's claims file, an interview of the Veteran, and a physical examination of the Veteran.  Additionally, the examiner provided supporting explanation and rationale for all opinions provided.  Thus, the Board finds that the February 2012 QTC examinations are adequate for determining whether the Veteran's current right shoulder, right knee, and left knee disabilities are related to his active duty service.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing before the Board, the VLJ explained the issues and the evidence needed to establish entitlement to service connection for his claimed disabilities.  Additionally, the Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his symptoms during service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he injured his right shoulder as well as his right and left knees during active duty service, and that his current right shoulder and bilateral knee disabilities are related to his active duty service.  During a March 2013 hearing before the Board, the Veteran testified that he fell from a ladder while holding a red devil blower fan, which weighed approximately 70 pounds, and landed on his feet during service.  He indicated that he sought treatment for his right shoulder and knee disabilities during service.  He testified that he suffered continued repetitive use injuries during service from the requirements of his job, and that he has had pain consistently since active duty service.  He also testified that, after service, he worked in construction, as an electrician and mechanic for U.S. Navy contractors, in remodeling houses, and now as a cobbler.

The Veteran's service treatment records reveal one complaint of shoulder pain and one complaint of bilateral knee pain during active duty service.  A January 1988 entrance examination reflects that the Veteran's lower extremities and upper extremities, except for his right middle finger, were normal.  In a report of medical history, completed at that time, the Veteran denied a history of painful or trick shoulder and trick or locked knee.  In September 1991, the Veteran complained of right shoulder pain with movement as well as popping and grinding for the prior five to six days.  He denied noticing anything before.  He indicated that the pain was located in the right shoulder socket, and he could reproduce the shoulder popping with his arm straight out to the side and bringing it across his chest.  The Veteran tested positive for weakness and pain when the supraspinatus was isolated.  The diagnosis was right supraspinatus strain.  Several days later, the Veteran presented for follow-up of his right shoulder disorder.  The Veteran reported that he felt fine.  On examination, he had full range of motion.  He was returned to full duty.  A January 1992 record indicates that the Veteran complained of bilateral knee pain for the prior two weeks, and described popping or grinding in the knees upon flexion and extension.  Examination was normal, and the Veteran denied a history of trauma.  The diagnosis was normal knee exams.  A May 1992 separation examination reflects that the Veteran's lower extremities and upper extremities except for the third digit on his right hand were normal.  The musculoskeletal system was also noted to be normal.  In a report of medical history, completed at that time, the Veteran denied a history of painful or trick shoulder and trick or locked knee.

The post-service medical evidence of record shows diagnoses of and treatment for right knee strain beginning in October 2002; bilateral knee pain with popping and cracking as early as March 2007; and right shoulder pain beginning in March 2007.  An October 2002 private record reflects the Veteran's complaints of right knee pain.  He stated that he went running a short distance two evenings before, and that he developed pain that evening with swelling and clicking.  The diagnosis was right knee strain and probable meniscal tear.  A March 2007 private treatment record notes the Veteran's complaints of right shoulder pain after hitting the ground and landing on the sidewalk two months before.  The Veteran also complained that both of his knees crunched and popped for years.  In April 2007, the Veteran stated that his shoulder hurt from hitting the sidewalk.  Diagnoses included likely first and second degree acromioclavicular joint separation.  A June 2007 record reflects that the Veteran reported that he injured his shoulder that March after he fell on his right shoulder, landing on the sidewalk.  He complained of pain deep inside his shoulder with pain when reaching up.  He also noted bilateral knee pain, popping, and cracking on and off for several years.  The diagnoses were right shoulder pain and chronic knee pain.  An August 2007 record indicates that the Veteran reported right shoulder and bilateral knee pain.  He indicated that he had several shoulder dislocations that he reduced on his own without medical evaluation.  He noted that the pain was aggravated by overhead work and denied any recent injury.  He also described bilateral knee pain with several previous knee injuries.  He reported crepitus but no instability or locking issues.  The diagnoses included bursitis of the right shoulder and internal knee derangement, bilaterally.  In September 2007, the Veteran complained of right shoulder pain since an injury in March during an arrest by the police.  He indicated that he fell on his right shoulder and described pain at the lateral part of the shoulder with function severely limited due to pain.  He also noted bilateral knee pain.  The diagnoses were right shoulder pain and chronic knee pain.

In a July 2007 statement, the Veteran reported that, during service, he ran up and down ladders with red devil blowers and desmoking trunks banging off of his knees.  He noted that his shoulder disability was diagnosed by a medical officer during service.

A February 2012 QTC knee examination notes the Veteran's complaints of knee pain beginning in 1990, gradually, during military service.  He indicated that the left knee pain was worse than the right knee, and was pretty much constant.  He reported that he wore a brace for both knees, but mostly for the left knee.  The examiner indicated that flare-ups impacted the function of the Veteran's knees, as his standing, walking, and kneeling were limited, and he was unable to run.  Range of motion of the right knee showed flexion to 140 degrees or greater with pain beginning at 100 degrees and extension to 0 degrees with no evidence of pain.  Range of motion of the left knee revealed flexion to 140 degrees or greater with pain at 80 degrees and extension to 0 degrees with no evidence of pain.  The Veteran was able to perform repetitive-use testing with three repetitions and no additional limitation of range of motion.  There was tenderness to palpation for the joint line or soft tissues of both knees, and muscle strength was 5/5, bilaterally.  Anterior instability, posterior instability, and medial-lateral instability were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no evidence of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  There were no meniscal conditions or surgical procedures for a meniscal condition, and there was no history of total knee joint replacement.  X-rays of the left knee revealed patellar spur, but were otherwise negative.  X-rays of the right knee also showed patellar spur, and were otherwise negative.  The diagnoses were bilateral knee tendonitis and bilateral knee degenerative joint disease.

After reviewing the Veteran's claims file, performing a physical examination, and conducting an interview of the Veteran, the QTC examiner concluded that it was less likely than not that the Veteran's bilateral knee disability was related to his active duty service.  The examiner explained that, although there was evidence of bilateral knee pain with grinding and popping during service, examination of the knees was unremarkable and no specific diagnosis was given.  Thereafter, the Veteran's separation examination did not document any chronic knee pathology.  The first complaints of knee pain after service were in March 2007.  Thus, the examiner explained that, because the Veteran's service treatment records showed a normal separation examination following his in-service treatment with no evidence of injury or trauma to the knees, it was less likely than not that his current bilateral knee condition was related to his in-service knee pain.  The examiner noted that, without medical evidence of trauma or injury or chronic knee pathology in service, the Veteran's current bilateral knee disability was more likely related to aging and normal wear and tear.

The Veteran also underwent a QTC shoulder examination in February 2012.  The Veteran reported onset of his right shoulder pain in 1990, and described it as a gradual onset during service with clicking and locking.  He described flare-ups which limited arm lifting or reaching.  Range of motion revealed right shoulder flexion to 180 degrees with pain at 130 degrees and abduction to 180 degrees with pain at 90 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions and no additional limitation of range of motion.  There was pain on palpation, but no guarding of the shoulder.  Muscle strength was 5/5 and there was no ankylosis in the glenohumeral articulation.  A Hawkins' impingement test was positive, an empty-can test was positive, an external rotation/infraspinatus strength test was positive, and a lift-off subscapularis test was positive.  There was a history of clicking and catching, but no recurrent dislocation or subluxation.  A crank apprehension and relocation test was positive.  There was no acromioclavicular joint condition or any other impairment of the clavicle or scapula.  A cross-body adduction test was positive.  There was no history of total shoulder joint replacement.  X-rays of the right shoulder were negative.  The diagnosis was right shoulder tendonitis.

After reviewing the Veteran's claims file, conducting an interview, and performing a physical examination, the examiner concluded that the Veteran's right shoulder disability was less likely than not incurred in or caused by his active duty service.  The examiner explained that, although the Veteran was treated for right shoulder pain with popping and grinding in service, a later treatment record showed that the Veteran had complete resolution of his right shoulder pain.  Thereafter, there was no documentation of any recurrent shoulder problem until April 2007, when the Veteran complained of shoulder pain following a fall during a police arrest.  Thus, the examiner explained that the evidence showed that the Veteran's current right shoulder problem likely occurred as a result of the injury that he sustained in 2007, rather than his right shoulder pain in service, as there was no medical evidence showing any chronic right shoulder problem resulting from the shoulder pain in 1991.

After thorough review and consideration of the evidence of record, the Board concludes that service connection for right and left knee disabilities and a right shoulder disability is not warranted.  There are current diagnoses of right shoulder bursitis, bilateral knee tendonitis, and bilateral knee degenerative joint disease.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Degenerative joint disease of the knees was not diagnosed within one year after service discharge; therefore, service connection is not warranted on a presumptive basis.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; see also 38 C.F.R. § 3.307, 3.309.  In addition, the Veteran's service treatment records reflect that he complained once of right shoulder pain and once of bilateral knee pain during service; thus, there is evidence of in-service right shoulder and bilateral knee pain.

Nevertheless, the probative evidence of record does not link the Veteran's current right shoulder and bilateral knee disabilities to his active duty service.  As noted above the February 2012 QTC examiners concluded that the Veteran's bilateral knee disability and right shoulder disability were not related to his active duty service.  The examiner who provided the knee opinion explained that, although there was an in-service complaint of bilateral knee pain, the evidence showed that the pain resolved and was not noted on separation.  Further, there was no evidence of any complaints of knee pain until 2007; therefore, the examiner concluded that the Veteran's current knee complaints were more likely related to aging and normal wear and tear.  The examiner who provided the shoulder opinion explained that the service treatment records indicated one complaint of shoulder pain during service which was not shown at separation, and no evidence of shoulder symptomatology until the Veteran injured his shoulder in 2007 following a fall during a police arrest.  The Board finds the QTC opinions in this case to be supported by the evidence of record and full rationales.

The Board acknowledges the Veteran's reports during his March 2013 Board hearing that he has had pain consistently since active duty service; however, his statements are inconsistent with the evidence of record and are not entitled to significant probative value.  The Veteran's first post-service complaint of right knee pain was in October 2002, over 10 years after his discharge from service, and his first complaint of left knee pain was in March 2007, over 14 years after service.  The Veteran did not mention any prior knee injury or symptomatology at those times.  Similarly, the first report of right shoulder pain was in March 2007, and the Veteran indicated that his pain started two months before after he fell and landed on the sidewalk.  While the Veteran later complained of popping and cracking in his knees for several years, he did not indicate that he had those symptoms consistently since active duty service.  Further, the VA examiners considered the medical evidence of record and the Veteran's reports of symptomatology in rendering their opinions.  

Although degenerative joint disease of the knees is a chronic disease and may be found to be service-connected when there is evidence of continuity of symptomatology since the condition was noted during service, the Board does not afford the Veteran's statements during his March 2013 hearing that he had pain consistently since active duty service significant probative value.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the Veteran is competent to report his symptoms of pain since service, he is not competent to render a medical diagnosis or opine as to whether his currently diagnosed degenerative joint disease of the knees is related to service.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  Additionally, as noted above, the Board finds that the more probative evidence weighs against a finding that the Veteran experienced knee pain continually since service.  Moreover, the medical evidence of record does not support a finding that the Veteran has had chronic arthritis in his knees since service discharge, as the first finding of degenerative joint disease in the knees was in February 2012, over 19 years after service discharge.  Accordingly, the Board does not find the Veteran's lay statements to be competent evidence that he has had degenerative joint disease of the knees continuously since service discharge.

Based on the probative medical opinions provided by the QTC examiners, the criteria for entitlement to service connection for bilateral knee and right shoulder disabilities are not met, as the preponderance of the evidence is against the claims.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.




REMAND

During his March 2013 hearing before the Board, the Veteran identified additional private medical treatment records, pertinent to his claim for entitlement to service connection for an acquired psychiatric disorder, which have not yet been obtained and considered by VA.  Specifically, he indicated that he sought treatment from J. Fitzgerald for his acquired psychiatric disorder.  As these records may be pertinent to his claim for service connection, the RO should attempt to obtain those records.

Also, in light of the Veteran's assertions that he experienced back pain and psychiatric symptoms during service and continuously since that time, as well as the in-service evidence that the Veteran was treated for alcohol abuse during service, VA examinations are required so that the nature, date of onset, and etiology of these disabilities can be determined.  This is especially important considering that the Veteran was not previously afforded VA examinations in conjunction with his low back disability and psychiatric disability claims.  McLendon v. Nicholson, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of his private physician, Dr. Fitzgerald.  Additionally, in light of the changes to 38 U.S.C.A. § 5103A(2)(B), the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

2.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of any diagnosed low back disability.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with each examination.  All pertinent symptomatology and findings must be reported in detail.  Following a thorough review of the claims file, to include the service and post-service treatment records and the Veteran's testimony of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed low back disability began during service or is otherwise related to service.  A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of any acquired psychiatric disorder that is present.  The claims file and a copy of this Remand must be made available to the examiner in conjunction with each examination.  All pertinent symptomatology and findings must be reported in detail.  Following a thorough review of the claims file, to include the service and post-service treatment records and the Veteran's testimony of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any acquired psychiatric disorder began during service or is otherwise related to service.  A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


